         Case 1:20-cv-03535-JPO Document 43 Filed 06/29/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 20-3535 (JPO)
BMG RIGHTS MANAGEMENT (US) LLC,                  ) CONSENTED TO
WARNER CHAPPELL MUSIC INC.,                      ) MOTION TO
SHAWN CARTER p/k/a JAY-Z and                     ) WITHDRAW
TIMOTHY MOSLEY p/k/a TIMBALAND                   ) AS COUNSEL
                  Defendants                     )
________________________________________________)


       The law firm of Brown & Rosen LLC hereby withdraws as counsel to Plaintiff Ernie

Hines d/b/a Colorful Music (“Hines”) in this matter. There has been a breakdown in the

relationship between counsel and Hines’ advisory team. Hines hereby consents to the

withdrawal of counsel. Brown & Rosen LLC has no lien on this file. Plaintiff requests 60 days

to substitute new counsel.



CONSENTED BY CLIENT

_______________________
Ernie Hines
227 Elgin Ave. Apt 2A
Forest Park, IL 60130

                                            ERNIE HINES D/B/A COLORFUL MUSIC
                                            By His Attorneys,


                                            Christopher Brown
                                            CB3465
                                            Brown & Rosen LLC
                                            Attorneys At Law
                                            100 State Street, Suite 900
                                            Boston, MA 02109
                                            617-728-9111 (T)
Dated: June 26, 2020                        cbrown@brownrosen.com



                                               1
